Title: To Thomas Jefferson from Abel Spencer, 14 November 1803
From: Spencer, Abel
To: Jefferson, Thomas


            
              Sir. 
              Westminster Novr. 14th. 1803
            
            In pursuance of the directions given me by a Resolution of the Genel. Assembley of the State of Vermont I hearewith Transmit you an Address of Said Assembley—passed Novr. 11th. 1803. I am Sir. with Grate Respect your Obediant Humble Servt.
            
              
                Abel Spencer
              
            
          